Notice of Pre-AIA  or AIA  Status
Receipt is acknowledged of Applicant’s: (a) IDS, filed on 1 August 2019; and (b) response to restriction requirement, filed on 18 December 2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) and the species of claims 10 (beta-lactam antibiotic) and 15 (“substantially” simultaneous administration) in the reply filed on 18 December 2020 is acknowledged.  The traversal is on the ground that searching all groups and species would not constitute a serious burden.  This is not found persuasive because each group and species requires a distinct field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11, 14, 16, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 18 December 2020.
*  *  *  *  *
Claim Interpretation
Independent claim 1 is a method of using claim directed to treating a bacterial infection in a patient caused by Staphylococcus aureus, comprising administering an antibiotic and an adjuvant compound wherein the adjuvant compound comprises a fused tricyclic ring system with at least on halogen substituent.  The claim uses the 
*  *  *  *  *
Claim Objections
Claim 9 is objected to because of the following informalities:  “clothiapine” is misspelled as “clothiaphine.”  Appropriate correction is required.
*  *  *  *  *
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "including" in claim 2 is a relative term which renders the claim indefinite.  The term "including" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
*
.  
The term "substantially" in claim 15 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Antibacterial activities of non-antibiotic drugs,” Journal of Antimicrobial Chemotherapy (1993) 32, 355-365 (“Cederlund”) (see PTO-892).
Regarding claims 1 and 18, Cederlund explains that “non-antibiotic antibiotics” have synergistic effects if combined with antibiotics both in vitro and in experimental infections (see page 359, under “Synergy or antagonism between non-antibiotics and antibiotics”).  

Regarding claim 4, the substituted piperazine group is optional.     
Regarding claims 1, 10, and 12, chlorpromazine and perphenazine are combined with beta-lactam antibiotics and transclopenthixol is combined with penicillin (see Table II).  
Cederlund explains that “the drugs which have been found to have a synergic effect with antibiotics have either been neuroleptic drugs or antihistamines.”  See paragraph bridging pages 359-360.  
Regarding claims 15 and 18, “[m]ice infected with S. pneumonia and treated with sub-therapeutic doses of transclophenthixol and penicillin has a significantly higher survival rate than those given each drug separately.”  See page 36, first full paragraph.  
While Cederlund discloses treating bacteria such as E. coli, P. aeruginosa, and S. pneumonia with a combination of an antibiotic and a fused tricyclic ring system with at least one halogen substituent (see Table II) the reference differs from the instant claims in that it does not explicitly disclose the same combination for treatment of S. aureus.  However, Cederlund explains that chlorpromazine, which is a fused tricyclic ring system with at least one halogen substituent, “interferes with the cell wall and cell membrane of both Gram-positive and Gram-negative bacteria.  Many authors have described cell lysis induced by chlorpromazine preceded by ultrastructural membrane alterations, and formation of complex mesosome like structures.”  See page 357, second full-paragraph.  The authors have additionally “observed asymmetric cell divisions, leading to a cell conglomerate instead of individual daughter cells, in chlorpromazine-treated strain of S. aureus.”  See page 357, second full-paragraph. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to disclose the method of claim 1, as taught by Cederlund.  One of ordinary skill in the art at the time the invention was filed would have been motivated to administer the composition of claim 1 because certain fused tricyclic ring systems with at least one halogen substituent have a synergistic effect with antibiotics in treatment of bacterial infections, as explained by Cederlund (see above).  One of ordinary skill in the art at the time the invention was filed would have been motivated to administer such a composition to treat a bacterial infection caused by S. aureus because a fused tricyclic ring system with at least one halogen substituent such as chlorpromazine results cell lysis preceded by ultrastructural membrane alterations and formation of complex mesosome-like structures and asymmetric cell divisions, leading to a cell conglomerate instead of individual daughter cells, as explained by Cederlund (see above).  
*
 Claims 1-7, 9, 10, 12, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Antibacterial activities of non-antibiotic drugs,” Journal of Antimicrobial Chemotherapy (1993) 32, 355-365 (“Cederlund”) in view of US 2011/0200657 (“Baker”), as applied to claims 9 and 17.  See PTO-892 for both.
Cederlund is explained above.
Cederlund differs from the instant claims in that it does not explicitly disclose the agents of claim 9.
Baker teaches a method of making nanoemulsions and inactivating pathogenic microorganisms (see, e.g. abstract).  The disclosed method may be used to treat infections caused by, e.g., S. aureus (see, e.g., claim 102).  
Baker explains that anti-inflammatory activity in conjunction with anti-microbial activity can eliminate a microbial infection and speed healing of tissues (see [0022]).  
Regarding claims 1, 2, and 9, disclosed anti-inflammatory agents include loratadine (misspelled as “loratodine”) (see [0034]).
Regarding claims 1, 10 and 12, disclosed anti-microbial agents include penicillins (see [0047]).  
Regarding claim 17, the disclosed composition may be administered orally (see [0081]).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to disclose the method of claim 1, as taught by Cederlund.  One of ordinary skill in the art at the time the invention was filed would have been motivated to administer the composition of claim 1 because certain fused tricyclic ring systems with at least one halogen substituent have a synergistic effect with antibiotics in treatment of bacterial infections, as explained by Cederlund (see above).  One of ordinary skill in the art at the time the invention was filed would have been motivated to administer such a composition to treat a bacterial infection caused by S. aureus because a fused tricyclic ring system with at least one halogen substituent such as chlorpromazine results cell lysis preceded by ultrastructural membrane alterations and formation of complex mesosome-like structures and asymmetric cell divisions, leading to a cell conglomerate instead of individual daughter cells, as explained by Cederlund (see above).  Additionally, one of ordinary skill in the art at the time the invention was filed would have been motivated to administer a combination of penicillin and loratadine orally because it is effective in treating a bacterial infection caused by S. aureus, as explained by Baker (see above).     
*
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Antibacterial activities of non-antibiotic drugs,” Journal of Antimicrobial Chemotherapy (1993) 32, 355-365 (“Cederlund”) in view of US 2011/0200657 (“Baker”), further in view of US 2007/0190160 (“Turos”) as applied to claims 13 and 19.  See PTO-892 for all.
Cederlund and Baker are explained above.
The references differ from the instant claims in that they do not disclose the particular beta-lactam antibiotics recited in claim 13 or the MRSA recited in claim 19.
	Turos teaches polymeric nanoparticles useful for drug delivery (see, e.g., abstract).  
	Regarding claims 1, 9, and 12, the disclosed nanoparticles may comprise penicillin (see [0209]) and fused tricyclic ring systems with at least one halogen substituent such as clozapine and loratadine (see [0212]).  Regarding 13, the penicillin may be penicillin G (see, e.g., claim 9).  The nanoparticles may comprise combinations of bioaffecting agent (see [0222]).  
	Regarding claims 1 and 19, the disclosed nanoparticles may be directed to methicillin-resistant Staphlococcus aureus (see claim 78).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to disclose the method of claim 1, as taught by Cederlund.  One of ordinary skill in the art at the time the invention was filed would have been motivated to administer the composition of claim 1 because certain fused tricyclic ring systems with at least one halogen substituent have a synergistic effect with antibiotics in treatment of bacterial infections, as explained by Cederlund (see above).  One of ordinary skill in the art at the time the invention was filed would have been motivated to administer such a composition to treat a bacterial infection caused by S. aureus because a fused tricyclic ring system with at least one halogen substituent such as chlorpromazine results cell lysis preceded by ultrastructural membrane alterations and formation of complex mesosome-like structures and asymmetric cell divisions, leading to a cell conglomerate instead of individual daughter cells, as explained by Cederlund (see above).  Additionally, one of ordinary skill in the art at the time the invention was filed would have been motivated to administer a combination of penicillin and loratadine orally because it is effective in treating a bacterial infection caused by S. aureus, as explained by Baker (see above).  Finally, one of ordinary skill in the art at the time the invention was filed would have been motivated to administer penicillin G, because it is effective in treating MRSA, as explained by Toros (see, e.g., [0249]).      
*
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Antibacterial activities of non-antibiotic drugs,” Journal of Antimicrobial Chemotherapy (1993) 32, 355-365 (“Cederlund”) in view of US 2019/0135751 (“Wang”) as applied to claim 8.  See PTO-892 for both.
Cederlund is discussed above.
Cederlund differs from instant claim 8 in that the disclosed fused tricyclic ring does not comprise a carbazole.  
Wang teaches carbazole compounds useful for treating, e.g., bacterial infections (see abstract and [0022]).  The disclosed composition may be formulated for oral administration (see [0067]).  The disclosed carbazole compound may be used to treat Staphylococcus infection (see [0082]).  The disclosed carbazole compound may be combined with antibacterial agents such as beta lactams (e.g., penams) (see [0086]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to disclose the method of claim 1, as taught by Cederlund.  One of ordinary skill in the art at the time the invention was filed would have been motivated to administer the composition of claim 1 because certain fused tricyclic ring systems with at least one halogen substituent have a synergistic effect with antibiotics in treatment of bacterial infections, as explained by Cederlund (see above).  One of ordinary skill in the art at the time the invention was filed would have been motivated to administer such a composition to treat a bacterial infection caused by S. aureus because a fused tricyclic ring system with at least one halogen substituent such as chlorpromazine results cell lysis preceded by ultrastructural membrane alterations and formation of complex mesosome-like structures and asymmetric cell divisions, leading to a cell conglomerate instead of individual daughter cells, as explained by Cederlund (see above).  Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to add a carbazole to the tricyclic ring system of Cederlund by substitution.  One of ordinary skill in the art at the time the invention was filed would have been motivated to make such a substitution because carbazole compounds are known to be effective in treating a bacterial infection caused by S. aureus as taught by Wang (see above).   
[Wingdings 2 font/0xF3]
Correspondence
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615